                      Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 1 of 26
 AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                           DistrictDistrict
                                                      __________    of Columbia
                                                                            of __________

               In the Matter of the Search of                                 )
        (Briefly describe the property to be searched                         )
         or identify the person by name and address)                          )              Case No. 20-sw-151
$1$33/(,3+21( ,0(,180%(5 
                                                                              )
&855(17/<,103'&8672'<$7'&9,//$*(/$1(                              )
6::$6+,1*721'&81'(558/(                                    )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
  See Attachment A (incorporated by reference)

 located in the                                    District of                 Columbia                 , there is now concealed (identify the
 person or describe the property to be seized):
  See Attachment B (incorporated by reference)


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔ evidence of a crime;
                u
                u contraband, fruits of crime, or other items illegally possessed;
                  u property designed for use, intended for use, or used in committing a crime;
                  u a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                               Offense Description
         18 U.S.C. 922(g)(1)                       Unlawful possession of a firearm and ammunition by a prohibited person



           The application is based on these facts:
         See attached affidavit


            u Continued on the attached sheet.
            u Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is   requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                                    Officer Wilfredo Guzman
                                                                                                       Printed name and title

 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                       telephone                       (specify reliable electronic means).


 Date:            06/17/2020
                                                                                                         Judge’s signature

 City and state: Washington, D.C.                                                       Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                       Printed name and title
                          Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 2 of 26

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
          (Briefly describe the property to be searched                     )
           or identify the person by name and address)                      )      Case No. 20-sw-151
  $1$33/(,3+21( ,0(,180%(5                            )
  &855(17/<,103'&8672'<$7'&9,//$*(
  /$1(6::$6+,1*721'&81'(558/(
                                                                            )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A (incorporated by reference)




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B (incorporated by reference)




        YOU ARE COMMANDED to execute this warrant on or before                    July 1, 2020         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      Robin M. Meriweather                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:          -XQH
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                       Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 3 of 26
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-sw-151
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 4 of 26




                                   ATTACHMENT A

                                  Property to be searched

      1.     The property to be searched, hereinafter “the Device,” is an Apple iPhone with

IMEI number: 358689096531999. The Device is currently in Metropolitan Police Department’s

custody at 17 DC Village Lane, S.W. Washington, D.C. 20032.
         Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 5 of 26




                                       ATTACHMENT B

                                       Property to be seized

       The items, information, and data to be seized are fruits, evidence, information relating to,

contraband, or instrumentalities, in whatever form and however stored, relating to violations of 18

U.S.C. § 922(g)(1) (unlawful possession of a firearm and ammunition by a person convicted of a

crime punishable by imprisonment for a term exceeding one year) as described in the search

warrant affidavit, including, but not limited to records and information:

       (a) establishing or documenting defendant Jean Baptiste’s possession, control, or use of

           any firearm, including the one recovered from him on May 2, 2020;

       (b) establishing or documenting Jean Baptiste’s motive or intent to commit the offense of

           unlawfully possessing a firearm by a person convicted of a crime punishable by

           imprisonment for a term exceeding one year;

       (c) evidence of who used, owned, or controlled the Device at the time the things described

           in this warrant were created, edited, or deleted, such as logs, registry entries,

           configuration files, saved usernames and passwords, documents, browsing history, user

           profiles, email, email contacts, chat, instant messaging logs, photographs, and

           correspondence;

       (d) evidence of software, or the lack thereof, that would allow others to control the Device,

           such as viruses, Trojan horses, and other forms of malicious software, as well as

           evidence of the presence or absence of security software designed to detect malicious

           software;

       (e) evidence of the attachment to the Device of other storage devices or similar containers
 Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 6 of 26




   for electronic evidence;

(f) evidence of counter-forensic programs (and associated data) that are designed to

   eliminate data from the Device;

(g) evidence of the times the Device was used;

(h) passwords, encryption keys, and other access devices that may be necessary to access

   the Device;

(i) documentation and manuals that may be necessary to access the Device or to conduct

   a forensic examination of the Device;

(j) records of or information about Internet Protocol addresses used by the Device; and

(k) records of or information about the Device’s Internet activity, including firewall logs,

   caches, browser history and cookies, “bookmarked” or “favorite” web pages, search

   terms that the user entered into any Internet search engine, and records of user-typed

   web addresses.




                                         2
         Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 7 of 26




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 AN APPLE IPHONE (IMEI NUMBER
 358689096531999), CURRENTLY IN MPD
 CUSTODY AT 17 DC VILLAGE LANE,                     SW No. 20-151
 S.W. WASHINGTON, D.C. 20032, UNDER
 RULE 41


            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, Wilfredo Guzman, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of a cell phone that is

currently in law-enforcement possession (the “Device”), as described in Attachment A, and the

extraction from that property of electronically stored information as described in Attachment B.

       2.      I have served as an officer for the Metropolitan Police Department since 2015. I

have received specialized training in the criminal laws of the District of Columbia; the detection

of the violation of those laws; and the apprehension and prosecution of those responsible for

violations. My training has included in-service and online-based sessions on a wide range of issues

including searches and seizures. During my time at the Metropolitan Police Department, I have

participated in numerous investigations of both misdemeanor and felony offenses, and I have been

involved in many arrests for assault, theft, robbery, and other criminal violations. I have

interviewed numerous suspects, victims, or other witnesses about criminal activity in the District

of Columbia. I have also recovered property as evidence in many cases.
         Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 8 of 26




       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts set forth in this affidavit, there

is probable cause to believe that the Device described in Attachment A contains electronically

stored information, as described in Attachment B, that is evidence of the commission of the offense

of unlawful possession of a firearm and ammunition by a person convicted of a crime punishable

by imprisonment for a term exceeding one year, in violation of 18 U.S.C. § 922(g)(1).

                IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       5.      The Device to be searched is an Apple iPhone with (IMEI number:

358689096531999). As described in more detail below, the Device was recovered during the arrest

of Jean Baptiste on the 4400 block of Falls Terrace SE in Washington, D.C., on the evening of

May 2, 2020. The Device is currently in the Metropolitan Police Department’s custody at 17 DC

Village Lane, S.W. Washington, D.C. 20032.

                                      PROBABLE CAUSE

       6.      On Saturday, May 2, 2020, at approximately 10:57 p.m., members of the

Metropolitan Police Department’s Narcotics and Special Investigations Gun Recovery Unit were

on patrol in the 4400 block of Falls Terrace Southeast in Washington, D.C. when they observed

two large groups of individuals on both sides of the street. Officers were in the area due to recent

sounds of gunshots activity, as well as a firearm arrest the previous day.

       7.      Officers got out of their vehicles to make contact with the group, several of which

began to turn and walk away upon the presence of police. Officer Guzman approached an



                                                 2
         Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 9 of 26




individual, later identified as Jean Baptiste (Defendant Baptiste), who was holding a beverage in

his left hand and a cell phone in his right hand. Defendant Baptiste immediately stated, “You can’t

touch me. I don’t have nothing on me.” Immediately, Officer Guzman observed a bulge in the

front groin area of Defendant Baptiste not consistent with human anatomy. Officer Guzman

pointed to the bulge and stated, “What’s that there?” Defendant Baptiste turned his body away

from Officer Guzman. Officer Guzman alerted other officers of the presence of a firearm. Officer

Guzman conducted a pat down the bulge area and immediately recognized a firearm. Defendant

Baptiste was detained, and a firearm was recovered from his waistband. Defendant Baptiste was

placed under arrest. He has been charged by complaint in Case No. 20-mj-79 with unlawful

possession of a firearm and ammunition by a person convicted of a crime punishable by

imprisonment for a term exceeding one year, a violation of 18 U.S.C. § 922(g)(1).

       8.      The firearm that was recovered from the waistband of Defendant Baptiste was

determined to be a Springfield Arms Co., model XD45, .45 caliber semiautomatic handgun with a

serial number of S3283430. When it was recovered, it was loaded with one (1) round in the

chamber and six (6) rounds in an unknown capacity magazine. There are no firearm or ammunition

manufacturers in the District of Columbia. Therefore, the firearm and ammunition in this case

would have traveled in interstate commerce. Defendant Baptiste was also holding the Device (a

cell phone) in his hand before his arrest, and the police recovered it from the ground as evidence

after restraining him.

       9.      A criminal history check of Defendant Baptiste through the National Crime

Information Center (NCIC) confirmed that the defendant has a prior felony conviction for

Conspiracy and Assault with a Dangerous Weapon in the Superior Court for the District of

Columbia, docket number 2011 CF1 4786. Defendant Baptiste was sentenced to 60 months of



                                                3
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 10 of 26




incarceration for this offense. Additionally, the defendant has a prior felony conviction for

Obstruction in the Superior Court for the District of Columbia, docket number 2010 CF2 18656.

Defendant Baptiste was sentenced to 55 months of incarceration for this offense. Therefore, the

defendant was aware at the time of his arrest in this case that he had a prior conviction for crimes

punishable by more than one year.

       10.     Based on my training and experience, I know that people who commit crime in

Washington, D.C., often use their cell phones in ways that reveal their location and/or activities

before, after, or while engaging in criminal activity. For example, this may include location

information (e.g., GPS data), app usage information (e.g., Internet search inquiries), and images

or video recordings relevant to the criminal activity. Furthermore, I know from training and

experience that call logs, text messages, emails, and any app enabling communication with others

often include communications that shed light on the cell phone user’s location and activity during

a particular time period. Gathering this information from a phone in the possession of the defendant

would help establish his connection to the charged offenses.

       11.     Based on my training and experience, I know that people who possess guns often

use their cell phones to capture and store images or video recordings of such weapons or other

contraband—sometimes called “trophy photos.” They also often share these images or video

recordings with associates using email, text messaging, or other forms of communication on their

cell phone such as online social networking services. Similarly, they often refer to their guns,

drugs, and other contraband in text messages, emails, or other written communications that are

carried out by and stored on their cell phone. These communications, images, and video recordings

can be evidence of a perpetrator’s prior possession of a weapon or contraband, and of his or her

knowledge and intent relating to such possession.



                                                 4
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 11 of 26




       12.     Based on my training and experience, I know that crimes carried out by more than

one person (including the unlawful purchase or transfer of firearms) often involve some amount

of communication among those involved. This may involve working out details of and preparing

to carry out a premeditated crime, or simply arranging to meet up somewhere for an exchange of

contraband. Either way, I know from training and experience that cell phones are often used for

this purpose and that a cell phone recovered from a participant in such criminal activity often

contains evidence of communication among accomplices or other associates.

       13.     Based on my training and experience, I know that a cell phone generally contains

information that can indicate who has used or controlled the device. This “user attribution”

evidence is analogous to the search for “indicia of occupancy” while executing a search warrant

at a residence. For example, electronic communications, lists of contacts and calendar entries,

social media account information, and images or video recordings—plus data associated with the

foregoing, such as date and time—may indicate who used or controlled the device at particular

times. From training and experience, I also know that a cell phone often contains images, video

recordings, and audio recordings of the cell-phone user and his close associates. These may reveal

or confirm distinguishing characteristics—such as voice, tattoos, clothing, vehicle, and hangouts—

that may help identify them.

       14.     Based on my training and experience, I know that witnesses and perpetrators of

crime in Washington, D.C., often communicate between and among themselves before, during,

and after the crime. They communicate using text messaging, apps, social media, photographs,

audio and/or video recordings, etc. In my training and experience, such communications have

revealed the identities and relationships between and among the involved individuals, as well as

their motive, hostility, knowledge, and intent relating to the crime. Moreover, such



                                                5
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 12 of 26




communications have also revealed consciousness of guilt and efforts to impede police

investigation.

       15.       Furthermore, based on my training and experience, I know that perpetrators often

record criminal activity. That includes, for example, taking the kinds of trophy photos described

above that would depict the perpetrator’s unlawful possession of a firearm.

                                           Technical Terms

       16.       Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

                 a.       “Digital device,” as used herein, includes the following three terms and their

respective definitions:

                          1)     A “computer” means an electronic, magnetic, optical, or other high-

speed data processing device performing logical or storage functions and includes any data storage

facility or communications facility directly related to or operating in conjunction with such device.

See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that perform information

processing using a binary system to represent information. Computers include, but are not limited

to, desktop and laptop computers, smartphones, smartwatches, and binary data processing units

used in the operation of other products like automobiles.

                          2)     “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not limited

to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory cards, and

internal and external hard drives.



                                                    6
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 13 of 26




                       3)        “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage

devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video

display monitors, modems, routers, scanners, and related communications devices such as cables

and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at least in part

through radio signals and also often through “wi-fi” networks. When communicating via radio

signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global

positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.



                                                  7
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 14 of 26




               c.      A “GPS” navigation device, including certain wireless phones, uses the

Global Positioning System (generally abbreviated “GPS”) to display its current location, and often

retains records of its historical locations. Some GPS navigation devices can give a user driving or

walking directions to another location, and may contain records of the addresses or locations

involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites orbiting the

Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly transmits by

radio a mathematical representation of the current time, combined with a special sequence of

numbers. These signals are sent by radio, using specifications that are publicly available. A GPS

antenna on Earth can receive those signals. When a GPS antenna receives signals from at least

four satellites, a computer connected to that antenna can mathematically calculate the antenna’s

latitude, longitude, and sometimes altitude with a high level of precision.

               d.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit boards.

Data security software of digital code may include programming code that creates “test” keys or

“hot” keys, which perform certain pre-set security functions when touched. Data security software

or code may also encrypt, compress, hide, or “booby-trap” protected data to make it inaccessible

or unusable, as well as reverse the progress to restore it.

               e.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software




                                                  8
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 15 of 26




is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

               f.      Internet Protocol (“IP”) Address is a unique numeric address used by digital

devices on the Internet. An IP address, for present purposes, looks like a series of four numbers,

each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

               g.      The “Internet” is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of the

Internet, connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

               h.      “Internet Service Providers,” or “ISPs,” are entities that provide individuals

and businesses access to the Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers

and other communications equipment. ISPs can offer a range of options in providing access to the

Internet, including via telephone-based dial-up and broadband access via digital subscriber line

(“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically charge a fee based upon

the type of connection and volume of data, called bandwidth, which the connection supports. Many

ISPs assign each subscriber an account name, a user name or screen name, an e-mail address, an

e-mail mailbox, and a personal password selected by the subscriber. By using a modem, the




                                                  9
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 16 of 26




subscriber can establish communication with an ISP and access the Internet by using his or her

account name and password.

               i.      A “modem” translates signals for physical transmission to and from the ISP,

which then sends and receives the information to and from other computers connected to the

Internet.

               j.      A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices using

that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               k.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names will further identify the organization, for example

usdoj.gov further identifies the United States governmental agency to be the Department of Justice.

Additional levels may exist as needed until each machine is uniquely identifiable. For example,

www.usdoj.gov identifies the World Wide Web server located at the United States Department of

Justice, which is part of the United States government.




                                                 10
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 17 of 26




               l.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user speedier

access to and interaction with that website in the future.

               m.      “Malware,” short for malicious or malevolent software, is software used or

programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content, and

other software. Malware is a general term used to refer to a variety of forms of hostile or intrusive

software.

       17.     Based on my training, experience, and research, I know that the Device described

above has capabilities that allows it to serve as a wireless telephone, digital camera, portable media

player, GPS navigation device, and PDA. In my training and experience, examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device, and sometimes by implication who did not, as well as evidence

relating to the commission of the offense under investigation.

               Computers, Electronic/Magnetic Storage, and Forensic Analysis

       18.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found

within the Device, in whatever form they are found. Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this investigation

and in the forensic examination of digital devices, I respectfully submit that there is probable cause

to believe that the records and information described in Attachment B will be stored in the Device.

As explained above, for example, individuals who unlawfully possess guns often take photographs




                                                 11
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 18 of 26




or videos of the contraband, communicate with others about the weapons, or record activity

connecting themselves to the contraband.

        19.     Individuals who engage in the foregoing criminal activity, in the event that they

change digital devices, will often “back up” or transfer files from their old digital devices to that

of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity. They also may connect

the cell phones to cloud storage, which would allow law enforcement to identify cloud storage

accounts associated with the phones and seek a subsequent search warrant for related accounts

(that may contain photographs, messages, and other communications pertaining to the narcotics

trafficking and possession of firearms under investigation).

        20.     Digital device files, or remnants of such files, can be recovered months or even

many years after they have been downloaded onto the medium or device, deleted, or viewed via

the Internet. Electronic files downloaded to a digital device can be stored for years at little or no

cost. Even when such files have been deleted, they can be recovered months or years later using

readily available forensics tools. When a person “deletes” a file on a digital device such as a home

computer, a smart phone, or a memory card, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium and within the device unless and until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in

free space or slack space – that is, in space on the digital device that is not allocated to an active

file or that is unused after a file has been allocated to a set block of storage space – for long periods

of time before they are overwritten. In addition, a digital device’s operating system may also keep

a record of deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via

the Internet are automatically downloaded into a temporary Internet directory or “cache.” The



                                                   12
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 19 of 26




browser typically maintains a fixed amount of electronic storage medium space devoted to these

files, and the files are only overwritten as they are replaced with more recently viewed Internet

pages. Thus, the ability to retrieve “residue” of an electronic file from a digital device depends less

on when the file was downloaded or viewed than on a particular user’s operating system, storage

capacity, and computer, smart phone, or other digital device habits.

       21.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that establishes

how the digital device was used, the purpose of its use, who used it (or did not), and when. Based

on my knowledge, training, and experience, as well as information related to me by agents and

others involved in this investigation and in the forensic examination of digital devices, I

respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in the Device at issue here because:

               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and who

has been responsible for creating or maintaining records, documents, programs, applications, and

materials contained on the digital device are, as described further in the attachments, called for by

this warrant. Those records will not always be found in digital data that is neatly segregable from

the hard drive, flash drive, memory card, or other electronic storage media image as a whole.

Digital data stored in the Device, not currently associated with any file, can provide evidence of a

file that was once on the storage medium but has since been deleted or edited, or of a deleted



                                                  13
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 20 of 26




portion of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave digital data on a hard drive that show what tasks and processes

on a digital device were recently used. Web browsers, e-mail programs, and chat programs often

store configuration data on a hard drive, flash drive, memory card, or memory chip that can reveal

information such as online nicknames and passwords. Operating systems can record additional

data, such as the attachment of peripherals, the attachment of USB flash storage devices, and the

times a computer, smart phone, or other digital device was in use. Computer, smart phone, and

other digital device file systems can record data about the dates files were created and the sequence

in which they were created. This data can be evidence of a crime, indicate the identity of the user

of the digital device, or point toward the existence of evidence in other locations. Recovery of this

data requires specialized tools and a controlled laboratory environment, and also can require

substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

               c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.




                                                 14
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 21 of 26




                d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be sought,

digital device evidence is not always data that can be merely reviewed by a review team and passed

along to investigators. Whether data stored on digital devices is evidence may depend on other

information stored on the devices and the application of knowledge about how the devices behave.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        22.     Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I know that:

                a.      Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices –

may be customized with a vast array of software applications, each generating a particular form of

information or records and each often requiring unique forensic tools, techniques, and expertise.



                                                  15
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 22 of 26




As a result, it may be necessary to consult with specially trained personnel who have specific

expertise in the types of digital devices, operating systems, or software applications that are being

searched, and to obtain specialized hardware and software solutions to meet the needs of a

particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often essential

to conducting a complete and accurate analysis of data stored on digital devices.

              c.       Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital device

was not responsible for a particular use because the device was being controlled remotely by

malicious software, it may be necessary to show that malicious software that allows someone else

to control the digital device remotely is not present on the digital device. Evidence of the absence

of particular data or software on a digital device is not segregable from the digital device itself.

Analysis of the digital device as a whole to demonstrate the absence of particular data or software

requires specialized tools and a controlled laboratory environment and can require substantial time.

              d.       Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user can



                                                 16
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 23 of 26




easily change the extension to “.txt” to conceal the image and make it appear as though the file

contains text. Digital device users can also attempt to conceal data by using encryption, which

means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the data

into readable form. Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other digital

devices, do not store data as searchable text; rather, the data is saved in a proprietary non-text

format. Documents printed by a computer, even if the document was never saved to the hard drive,

are recoverable by forensic examiners but not discoverable by keyword searches because the

printed document is stored by the computer as a graphic image and not as text. In addition, digital

device users can conceal data within another seemingly unrelated and innocuous file in a process

called “steganography.” For example, by using steganography, a digital device user can conceal

text in an image file that cannot be viewed when the image file is opened. Digital devices may also

contain “booby traps” that destroy or alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort through data that is concealed,

encrypted, or subject to booby traps, to determine whether it is evidence, contraband, or

instrumentalities of a crime.

              e.       Analyzing the contents of mobile devices can be very labor intensive and

also requires special technical skills, equipment, and software. The large, and ever increasing,

number and variety of available mobile device applications generate unique forms of data, in

different formats, and user information, all of which present formidable and sometimes novel



                                                 17
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 24 of 26




forensic challenges to investigators that cannot be anticipated before examination of the device.

Additionally, most smart phones and other mobile devices require passwords for access. For

example, even older iPhone 4 models, running IOS 7, deployed a type of sophisticated encryption

known as “AES-256 encryption” to secure and encrypt the operating system and application data,

which could only be bypassed with a numeric passcode. Newer cell phones employ equally

sophisticated encryption along with alpha-numeric passcodes, rendering most smart phones

inaccessible without highly sophisticated forensic tools and techniques, or assistance from the

phone manufacturer. Mobile devices used by individuals engaged in criminal activity are often

further protected and encrypted by one or more third party applications, of which there are many.

For example, one such mobile application, “Hide It Pro,” disguises itself as an audio application,

allows users to hide pictures and documents, and offers the same sophisticated AES-256

encryption for all data stored within the database in the mobile device.

               f.      Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide array

of electronic data analysis techniques and may take weeks or months to complete. Any pre-defined

search protocol would only inevitably result in over- or under-inclusive searches, and misdirected

time and effort, as forensic examiners encounter technological and user-created challenges,

content, and software applications that cannot be anticipated in advance of the forensic

examination of the devices. In light of these difficulties, your affiant requests permission to use

whatever data analysis techniques reasonably appear to be necessary to locate and retrieve digital

information, records, or evidence within the scope of this warrant.

       23.     In searching for information, records, or evidence, further described in Attachment

B, law enforcement personnel executing this search warrant will employ the following procedures:



                                                 18
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 25 of 26




               a.   The digital device, and/or any digital images thereof created by law

enforcement, sometimes with the aid of a technical expert, in an appropriate setting, in aid of the

examination and review, will be examined and reviewed in order to extract and seize the

information, records, or evidence described in Attachment B.

               b.   The analysis of the contents of the digital device may entail any or all of

various forensic techniques as circumstances warrant. Such techniques may include, but shall not

be limited to, surveying various file “directories” and the individual files they contain (analogous

to looking at the outside of a file cabinet for the markings it contains and opening a drawer believed

to contain pertinent files); conducting a file-by-file review by “opening,” reviewing, or reading the

images or first few “pages” of such files in order to determine their precise contents; “scanning”

storage areas to discover and possibly recover recently deleted data; scanning storage areas for

deliberately hidden files; and performing electronic “keyword” searches through all electronic

storage areas to determine whether occurrences of language contained in such storage areas exist

that are related to the subject matter of the investigation.

               c.   In searching the digital device, the forensic examiners may examine as much

of the contents of the digital device as deemed necessary to make a determination as to whether

the contents fall within the items to be seized as set forth in Attachment B. In addition, the forensic

examiners may search for and attempt to recover “deleted,” “hidden,” or encrypted data to

determine whether the contents fall within the items to be seized as described in Attachment B.

Any search techniques or protocols used in searching the contents of the Device will be specifically

chosen to identify the specific items to be seized under this warrant.

       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       24.     Because forensic examiners will be conducting their search of the digital device in



                                                  19
        Case 1:20-sw-00151-RMM Document 1 Filed 06/17/20 Page 26 of 26




a law enforcement setting over a potentially prolonged period of time, I respectfully submit that

good cause has been shown, and therefore request authority, to conduct the search at any time of

the day or night.

                                        CONCLUSION

       25.     I submit that this affidavit supports probable cause for a warrant to search the

Device described in Attachment A and to seize the items described in Attachment B.

                                                 Respectfully submitted,




                                                 Wilfredo Guzman
                                                 Officer, Metropolitan Police Department

       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on June 17, 2020.


                                                    ____________________________________
                                                    The Hon. Robin M. Meriweather
                                                    United States Magistrate Judge




                                               20
